469 F.2d 682
UNITED STATES of America, Appellee,v.Ariah Curtiss MINNIFIELD, Appellant.
No. 72-2181.
United States Court of Appeals,Ninth Circuit.
Nov. 22, 1972.

McInerney, Milchen & Frank and Kevin J. McInerney (argued), San Diego, Cal., for appellant.
E. MacAmos, Jr., Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for appellee.
Before MERRILL and GOODWIN, Circuit Judges, and SKOPIL, District Judge.*
PER CURIAM:


1
Appellant drove an automobile through the customs barrier at the port of entry at San Ysidro, California, and fled the scene when directed to proceed to the secondary inspection area.  His abandoned automobile was later found to contain marijuana residues.  He appeals from a conviction under 21 U.S.C. Secs. 952, 960 and 963, of conspiracy and illegal importation of a controlled substance.


2
Of the numerous assignments of error, the only one that requires discussion concerns the latitude of the cross-examination of a character witness.  The prosecutor asked a witness who had known appellant only eighteen months if he was "aware that" appellant had been arrested in 1961 for armed robbery.  The question was objected to as too remote, and prejudicial as to form.


3
Although the procedures recommended in Michelson v. United States, 335 U.S. 469, 484-485, 69 S.Ct. 213, 93 L.Ed. 168 (1948), were not followed literally, the appellant's rights were protected by the district judge's inquiry of the prosecutor in chambers and by appropriate limiting instructions.


4
Affirmed.



*
 The Honorable Otto R. Skepil, Jr., United States District Judge for the District of Oregon, sitting by designation